Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:           Regarding claims 1-8, the prior art of record has not taught, either individually or in combination, and together with all other claimed features a computing system comprising: “when there is generated a cache miss indicating that a cache line, which corresponds to the read request, from among the cache lines does not exist, the nonvolatile memory reads page data corresponding to the read request and outputs the read page data by using a wraparound operation, and the cache memory is configured to fill the cache line with the page data output through the wraparound operation and outputs a critical word of the cache line corresponding to the read request to the processor.”     Regarding claims 9-20, the prior art of record has not taught, either individually or in combination, and together with all other claimed features a method executed by a memory controller and corresponding memory module comprising the memory controller comprising: “instructing, in response to determining that the data identified by the read request does not exist within the cache memory, a nonvolatile memory to communicate, to the memory controller, the data identified by the read request and  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112